Citation Nr: 0428338	
Decision Date: 10/14/04    Archive Date: 10/19/04

DOCKET NO.  99-25 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to an original evaluation in excess of 20 percent 
for residuals of a small bowel resection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel
INTRODUCTION

The veteran served on active military duty from July 1965 to 
June 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998, RO decision which, in 
pertinent part, granted compensation under 38 U.S.C.A. § 1151 
for post operative residuals from a small bowel resection 
with a 0 percent (noncompensable) evaluation, effective June 
1, 1998 (the day after a temporary total rating, effective 
from March 26 to May 31, 1998, expired)  In January 2002, a 
decision review officer (DRO) increased the rating for his 
disability to 20 percent, effective October 1, 1998.  The DRO 
decision showed that the temporary total rating had been 
extended to September 30, 1998.  

A videoconference hearing was held in July 2000, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

The Board remanded the case in February 2001 for further 
development, and the case was returned to the Board in June 
2004.  At the time of the Board's remand the issues of 
entitlement to service connection for bilateral hearing loss, 
and tinnitus were also on appeal.  The DRO granted service 
connection for these disabilities in the January 2002.

In a January 2001 statement, as well as in subsequent 
correspondence submitted to the RO, the veteran appears to be 
raising a claim for service connection on a direct or 
secondary basis for hernias.  The RO has not specifically 
adjudicated this claim, and it is referred to the RO for the 
appropriate action.  In addition, the veteran testified 
during the July 2000 videoconference hearing that he was 
unable to work due to residuals of his small bowel resection.  
A February 2001 private examination report contains the 
examiner's assertion that the veteran as unable to work due 
to hernias and residuals from the small bowel resection.  
Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  His inferred claim for a total 
rating based on individual unemployability is also referred 
to the RO for initial adjudication.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The post-operative residuals of veteran's small bowel 
resection are manifested by subjective complaints of 
intermittent pyrosis, fatigue and some pain; there is no 
objective evidence of a definitive interference with 
absorption and nutrition, to include impairment of health 
with definite weight loss.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
post-operative residuals of a small bowel resection have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  4.7, 4.114, Diagnostic Code 7328 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2004) redefines 
the obligations of VA with respect to the duty to assist, 
including to obtain medical opinions where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

VA has a duty to notify the claimant of the evidence needed 
to substantiate his claim, of what evidence he is responsible 
for obtaining and of what evidence VA will undertake to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The United States Court of Appeals for Veteran Claim's 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).   

In correspondence dated in October 2003, the RO provided 
notice as to what evidence was needed to substantiate the 
claim, what evidence the veteran was responsible for, and 
what evidence VA would undertake to obtain.  In the statement 
of the case and supplemental statements of the case, the RO 
informed the veteran of what the evidence needed to show, in 
order to substantiate the claim for increase.

The October 2003 letter told the veteran to furnish 
information with regard to any person having relevant 
evidence, and advised him that he could furnish private 
records.  This information should have put him on notice to 
submit relevant evidence in his possession. 

In addition, it is noted that VCAA notice was provided after 
the initial adjudication in this case.  In Pelegrini, the 
majority expressed the view that a claimant was entitled to 
VCAA notice prior to initial adjudication of the claim.

The Board finds that any defect with respect to the delayed 
VCAA notice was harmless error.

The veteran did not report the existence of, or submit, 
additional evidence in response to the VCAA notice.  In fact, 
in a January 2004 statement, the veteran specifically stated 
that he had no additional evidence to submit in reference to 
the claim on appeal.

In Pelegrini, the majority provided a remedy, which consisted 
of remanding the case so that VA could provide the necessary 
notice.  Here, the veteran received that remedy when the 
Board remanded his claim for issuance of a VCAA notice 
letter, and the letter was issued.

VA has complied with its obligation to afford the veteran a 
contemporaneous examination in connection with his claim.  
The claims file contains the results of the VA examination 
that was the product of a review of the claims folder and 
contain all findings needed to evaluate the claim.  VA has 
also obtained all relevant treatment records.  These actions 
have complied with VA's duty to assist the veteran with the 
development of his claim.  38 U.S.C.A. § 5103A (West 2002).  


I.  Factual Background

On examination for separation from service, the veteran 
weighed 135 pounds, and was 65 1/2 inches tall.  He was 
described as being of medium build.

VA hospital records reflect that in March 1998, the veteran 
underwent an umbilical herniorrhaphy with patch due to a 
recurrent umbilical hernia.  A subsequent operative report 
shows that the veteran underwent a small bowel resection and 
anastomosis secondary to a ventral incisional hernia repair 
with bowel injury by surgeon during wound drainage.  The 
post-operative diagnosis noted two small bowel injuries, 
peritonitis with eschar on subphrenic and subhepatic space on 
the left, and pelvic abscess.  During hospitalization, his 
weight fluctuated between 135 and 175 pounds.

An operative report dated in March 1998, noted preoperative 
diagnoses of status post bowel perforation and status post 
laparotomy with drainage of subphrenic abscess and bowel 
resection.  The veteran underwent a drainage of the 
subphrenic abscess, exploratory laparotomy; incidental 
appendectomy, and closure of ventral hernia.  The post-
operative findings showed anastomosis intact and subphrenic 
abscess, left.  

VA medical records dated from June 1998 to September 1998 
show that the veteran was seen for follow-up treatment after 
his small bowel resection.  A June 1998 record notes that the 
veteran complained of discomfort at his incision site.  No 
fever or chills were reported.  No drainage to the site was 
shown.  A July 1998 record reflects that the veteran 
complained of increased indigestion.  The diagnostic 
assessment was rule out peptic ulcer disease.  Another July 
1998 record reflects that the veteran's incision site was 
healing well.  An August 1998 record reflects that the 
veteran's scar showed no drainage or redness.  Another August 
1998 record shows that the veteran was positive for H. pylori 
infection.  A September 1998 record reflects that a small 
scab was showed in the area of the healed midline abdominal 
scar.  

A January 1999 VA medical record shows that the veteran was 
seen for a follow-up appointment secondary to his ventral 
hernia repair.  The veteran had no current complaints.  No 
drainage, itching, discharge, erythema, abdominal pain or 
changes in bowel habits were noted.  On physical examination, 
it was noted that the midline incision was well-healed.  The 
diagnostic impression was status post ventral herniorrhaphy 
with questionable small defect to left of upper abdomen.  

A March 1999 VA medical record reflects that the veteran was 
discharged from treatment at the H. pylori clinic.  

The VA treatment records show that the veteran weighed 159 
pounds in January 1999, 158 pounds in November 1999, and 156 
pounds in January 2000.

A private medical record dated in February 2001 notes the 
veteran's history of a ventral hernia operation in March 
1998.  It was noted that following the small bowel resection, 
the incision of the veteran's abdomen was opened and after 
some home health care, the problem was resolved.  The veteran 
reported that since that time, he experienced extreme 
tenderness in the operation site.  The examiner stated that 
the veteran still had a rather large ventral hernia and was 
unable to work.  It was noted that he had a good appetite and 
weighed 160 pounds.  His bowel movements were adequate.  The 
veteran complained of intermittent pyrosis.  He reported that 
he continued to get very tired and had pain.  On physical 
examination, his abdomen was soft and pendulant.  He had a 
large scar, which was wide with some kelosis noted.  He also 
had some distortion of the abdominal wall around the 
umbilicus.  A recurrent ventral hernia was  noted.  He also 
had definite weakness throughout the abdominal wall.  No 
other pathology was noted.  The diagnoses included recurrent 
ventral wall hernia; status post perforated small bowel, 
status post sepsis with shock, in one of the hernia 
operations, and hypertension, benign.  

On VA examination in January 2002, the veteran's 1998 hernia 
repair and subsequent procedures, including a small bowel 
resection were noted.  It was noted that the veteran had 
episodes of recurrent hernia on either side of the midline 
incision that are massaged in order to reduce the mass that 
appears from time to time.  The veteran wore a wide web belt 
to try to control the recurrence of the hernia on either side 
and did no lifting.  The veteran reported a certain amount of 
cramping discomfort in the area of the recurrent hernia.  On 
physical examination, it was noted that the veteran weighed 
155 pounds, and was five feet, five inches tall. 

Examination of the abdomen revealed an 8-inch scar midline of 
the abdomen which extended 4 inches above the umbilicus and 4 
inches below.  Above the umbilicus on either side of the 
midline incision was a 2 x 1 inch hernia, bilaterally which 
could be reduce without difficulty.  The diagnosis was small 
bowel resection following complicated hernia repair.  The 
examiner noted that the veteran was currently doing well 
following the third hernia repair.  



II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2003).  However, the Board will consider only 
those factors contained wholly in the rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

The veteran is currently assigned a 20 percent evaluation for 
his residuals of a small bowel resection under Diagnostic 
Code 7328 which provide for a 20 percent evaluation for 
symptomatic residuals with diarrhea, anemia, and inability to 
gain weight; a 40 percent evaluation is assigned when there 
is definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss; a 60 
percent evaluation is assigned with marked interference with 
absorption and nutrition, manifested by severe impairment of 
health objectively supported by examination findings 
including material weight loss.  38 C.F.R. § 4.114 (2003).  

In this case, the veteran has been described as doing well, 
and having a good appetite.  His weight has fluctuated within 
a range of five pounds since October 1998, when the 20 
percent evaluation became effective.  The veteran currently 
weighs 20 pounds more than he did when discharged from 
service, and was noted to have a medium build.  This record 
does not document definite weight loss.  

The veteran has complained of intermittent pyrosis, fatigue 
and some pain.  The functional impairment resulting from such 
symptoms are contemplated by the evaluation currently 
assigned.  In addition, there is no objective evidence that 
the veteran's health is impaired with definite interference 
with absorption and nutrition and definite weight loss.  
Thus, the Board finds that the provisions for a higher 
evaluation under Diagnostic 7328 have not been met.  

The Court has held that in considering the assignment of an 
initial rating for a disability following an initial award of 
compensation, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  There has been no period since the award of 
compensation when the evidence has shown a disability 
warranting an evaluation in excess of 20 percent.  

Finally, an extraschedular rating will be provided when there 
is such an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2003).  The small bowel 
resection has not required any periods of hospitalization 
since the surgical repair.  He is apparently not currently 
employed, and there have been no reports that his disability 
interferes with current employment.  As noted earlier, his 
inferred claim of entitlement to a total rating is being 
referred to the RO for adjudication.  Thus, the question of 
whether the disability is so severe as to preclude employment 
and thereby warrant a total rating will be considered when 
the RO addresses the inferred total rating claim.  The Board 
does not find factors that would warrant referral for 
consideration of an extraschedular rating.

The preponderance of the evidence is against a rating in 
excess of 20 percent for post-operative residuals of a small 
bowel resection.  Thus, an increased rating in this regard 
must thus be denied.  



ORDER

Entitlement to an original evaluation in excess of 20 percent 
for residuals of a small bowel resection is denied.  




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



